Opinión concurrente emitida por el
Juez Asociado Señor Re-bollo López.
Estamos conformes con el resultado al que llega el Tribunal en el presente caso. Estimamos que es el correcto; defini-tivamente el aquí apelante “puso en marcha una sucesión de eventos que presumiblemente podían desembocar, como aconteció, en la muerte de su coautor, el sargento Centeno Villegas y el parroquiano Ramos Rivera”. Opinión del Tribu*754nal, pág. 753. Procede, en su consecuencia, la confirmación de su convicción por el delito de asesinato en primer grado en relación con la muerte del coautor del delito de robo.
No podemos suscribir sin embargo, el razonamiento con-tenido en la Parte III de la opinión per curiam que se emite. No existe, en nuestra opinión, diferencia fundamental al-guna entre los hechos del caso de Pueblo v. Rivera Torres, 121 D.P.R. 128 (1988), y los del presente. En ambos, los res-pectivos apelantes pusieron en marcha una sucesión de eventos que condujeron a la muerte de un ser humano —su compañero de fechorías— durante la comisión, por parte de ellos, de un delito de robo.
Recordaremos que en Pueblo v. Rivera Torres, supra, sin embargo, este Tribunal resolvió —por votación de sus inte-grantes de cuatro contra tres— que el allí apelante no res-pondía por el delito de asesinato estatutario en relación con la muerte del coautor.(1) Hoy, transcurridos apenas sesenta (60) días, el Tribunal da marcha atrás, señalando diferen-cias donde no existen con el propósito de distinguir un caso del otro.
Situaciones como éstas no deben suceder; le hacen daño al Tribunal y a la profesión en general por cuanto causan confusión y desasosiego a nivel de instancia. La consisten-cia en nuestras decisiones debería de ser uno de nuestros mayores atributos.

 Es por ello que en el referido caso de Pueblo v. Rivera Torres, 121 D.P.R. 128 (1988), nos unimos a la opinión disidente del compañero Juez Negrón García, la cual proponía la confirmación de la convicción por el delito de asesinato en primer grado del allí apelante.